This action was brought by the defendant in error to recover $389.97 as damages for the value of certain wheat alleged to have been converted by the plaintiff in error, and for $300 exemplary damages.
From a verdict and judgment in favor of the plaintiff, defendant in error herein, in the amount of $389.97 actual damages and $250 exemplary damages, the plaintiff in error has prosecuted this appeal.
The material facts and issues are the same as those involved in the case of Farmer's National Grain Corporation v. E. Kirkendall, 183 Okla. 17, 79 P.2d 570.
The decision in that case is controlling here, and upon that authority we hold that the plaintiff in error, defendant below, was *Page 19 
not liable for conversion as adjudged in the trial court.
The judgment of the trial court is reversed and remanded for new trial.
BAYLESS, V. C. J., and PHELPS, GIBSON, and HURST, JJ., concur.